--------------------------------------------------------------------------------

Exhibit 10.45.8


MLA No. 000976A


AMENDED AND RESTATED MASTER LOAN AGREEMENT


THIS AMENDED AND RESTATED MASTER LOAN AGREEMENT (this “Agreement”) is entered
into as of January 19, 2011, (the “Effective Date”) between CHUGACH ELECTRIC
ASSOCIATION, INC. (the “Company”) and CoBANK, ACB (“CoBank”).


BACKGROUND


CoBank and the Company are parties to a Master Loan Agreement, dated as of
December 27, 2002 (the “Existing Master Loan Agreement”).  As of the date of
this Agreement, there is one loan outstanding under the Existing Master Loan
Agreement (the “Existing Loan”), which loan is governed by the terms of the
Existing Master Loan Agreement and the Amended and Restated Promissory Note and
Multiple Advance Term Loan Supplement, dated as of August 8, 2007, between
CoBank and the Company (the “Existing MLA Supplement”).


CoBank and the Company desire to amend and restate the Existing Master Loan
Agreement in its entirety as set forth in this Agreement.  On and after the
Effective Date hereof, the Existing Loan shall be governed by this Agreement and
that certain Second Amended and Restated Supplement, dated as of even date
herewith (the “Initial Supplement”), by and between CoBank and the Company, and
the Company’s obligations under the Existing Loan shall be evidenced by that
certain 2011 CoBank Note (ML0976-T1B), dated the date of its authentication,
made by the Company to CoBank (the “2011 CoBank Note”).


The Company also has outstanding certain unsecured indebtedness to other
creditors under that certain Amended and Restated Indenture, dated as of April
1, 2001, between the Company and U.S. Bank National Association, as Trustee (as
amended and supplemented prior to the date hereof, the “Existing
Indenture”).  The Company is proposing to enter into a Second Amended and
Restated Indenture, dated as of January 20, 2011, pursuant to which the Company
will grant to U.S. Bank National Association, as Trustee, liens and security
interests in certain of the Company’s property as security for obligations
issued and authenticated thereunder (as the same may be amended, supplemented
and restated from time to time, the “New Mortgage Indenture”).


The New Mortgage Indenture will be in the form attached to that certain First
Supplemental Indenture to the Existing Indenture, dated as of January 19, 2011,
between the Company and U.S. Bank National Association, as Trustee (the “First
Supplemental Indenture”).


The Company and CoBank desire to provide for, among other things, the 2011
CoBank Note to be authenticated as an “Additional Obligation” (as defined in the
Existing Indenture) outstanding under the Existing Indenture, and, upon the
effectiveness of the New Mortgage Indenture, to be secured as a “Pre-Existing
Obligation” (as defined in the New Mortgage Indenture) under the New Mortgage
Indenture and for all Promissory Notes (as defined in Section 2.01(B) of this
Agreement) hereafter made under this Agreement to be secured as “Additional
Obligations” (as defined in the New Mortgage Indenture) under the New Mortgage
Indenture.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties, intending to be legally bound,
agree as follows:

 
 

--------------------------------------------------------------------------------

 

ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS


SECTION 1.01.           Definitions.  Capitalized terms used and not otherwise
defined in this Agreement shall have the meanings set forth in Exhibit A hereto.


SECTION 1.02.           Rules of Interpretation.  The rules of interpretation
set forth in Exhibit A shall apply to this Agreement.


ARTICLE 2
THE SUPPLEMENTS AND THE PROMISSORY NOTES


SECTION 2.01.           The Promissory Notes and the Supplements.
 
(A)           Amendment and Restatement of Existing Master Loan Agreement;
Initial Promissory Note and Initial Supplement.  On the Effective Date hereof,
the Existing Master Loan Agreement shall be amended and restated in its entirety
as set forth in this Agreement.  On and after the Effective Date hereof, the
Existing Loan shall be governed by this Agreement and the Initial Supplement and
shall be evidenced by the 2011 CoBank Note.
 
(B)           New Promissory Notes and New Supplements.  If on or after the
Effective Date, the Company would like to obtain one or more new Loans from
CoBank to be governed by the terms of this Agreement, and CoBank is willing to
make such new Loan or Loans to the Company, the parties will enter into one or
more additional supplements to this Agreement (each, a “Supplement” and
collectively, the “Supplements”).  Each such Supplement will set forth CoBank’s
commitment to make a loan or loans (each, a “Loan” and collectively, the
“Loans”), the amount of the Loan(s), the purpose of the Loan(s), the interest
rate or interest rate options applicable to the Loan(s), the Company’s promise
to repay the Loans, and any other terms and conditions applicable to the
particular Loan(s).  Each Loan will be governed by the terms and conditions set
forth in this Agreement, in the Supplement and in the Promissory Note (as
hereinafter defined in this Section 2.01(B)) relating to that Loan.
 
The Company’s obligation to repay the Loans made under each Supplement shall be
evidenced by a promissory note in form and content acceptable to CoBank (such
notes, as they may be amended, modified, supplemented, extended, restated or
replaced from time to time, collectively, the “Promissory Notes,” and each a
“Promissory Note”).  In the absence of a Supplement hereto and a Promissory Note
duly executed by the Company, CoBank shall have no obligation to make any new
Loan to the Company under this Agreement.
 
SECTION 2.02            Notice and Manner of Borrowing New Loans. Except as
otherwise provided in a Supplement: (A) new Loans will be made available on any
Business Day upon the written or telephonic request of an authorized employee of
the Company (which telephonic request, if required by CoBank, shall be promptly
confirmed in writing by the Company); (B) requests for new Loans must be
received by 12:00 noon Mountain time on the date the Loan is to be made; and
(C) Loans will be made available by wire transfer of immediately available funds
to such account or accounts as may be authorized by the Company on forms
supplied by CoBank.


SECTION 2.03.           Method of Payment (All Loans).  The Company shall make
all payments to CoBank under this Agreement, each Supplement hereto and each
Promissory Note by wire transfer of immediately available funds or, if specified
by separate agreement between the Company and CoBank, by automated clearing
house or other similar cash handling processes.  Wire transfers shall be made to
ABA No. 307088754 for advice to and credit of “CoBANK” (or to such other account
as CoBank may direct by notice).  The Company shall give CoBank telephonic
notice no later than 12:00 noon Mountain time of its intent to pay by wire, and
funds received after 3:00 p.m. Mountain time shall be credited on the next
Business Day.

 
2

--------------------------------------------------------------------------------

 

SECTION 2.04.           Security.  The Company’s obligations hereunder and under
each other Loan Document to which the Company is a party (whether executed
contemporaneously herewith or at a later date) shall be secured by a statutory
first priority Lien on all stock and other equity which the Company may now own
or hereafter acquire or be allocated in CoBank.  Upon the authentication of the
2011 CoBank Note as a “Pre-Existing Obligation” (as defined in the New Mortgage
Indenture) concurrently with the effectiveness of the New Mortgage Indenture (as
required by Section 5.09 hereof), the 2011 CoBank Note shall be secured by the
New Mortgage Indenture.  Each additional Promissory Note issued pursuant to this
Agreement shall be authenticated under the New Mortgage Indenture and secured as
an “Additional Obligation” (as defined in the New Mortgage Indenture).


ARTICLE 3
CONDITIONS PRECEDENT


SECTION 3.01.           Conditions Precedent to this Agreement and the Initial
Supplement Hereto and the Initial Promissory Note.  The effectiveness of this
Agreement, the Initial Supplement hereto and the 2011 CoBank Note is subject to
the following conditions precedent, which, in the case of instruments,
certificates, opinions, and documents, must be in form and content acceptable to
CoBank:


(A)           This Agreement.  CoBank shall have received a duly executed
original copy of this Agreement.


(B)           Initial Supplement and Initial Promissory Note.  CoBank shall have
received a duly executed original copy of the Initial Supplement hereto and the
2011 CoBank Note.


(C)           Evidence of Authority.  CoBank shall have received a copy,
certified by the Secretary of the Company as of the date hereof, of board
resolutions and certificates of incumbency evidencing that this Agreement, the
Initial Supplement, the 2011 CoBank Note, the First Supplemental Indenture and
all other Indenture Documents relating to this Agreement, the Initial Supplement
and the 2011 CoBank Note shall have been duly authorized, executed and delivered
by the Company.
 
(D)           Reserved.


(E)           Opinion of Counsel.  CoBank shall have received a duly executed
original copy of an opinion of counsel to the Company (acceptable to CoBank)
with respect to this Agreement, the Initial Supplement, the 2011 CoBank Note and
the Existing Indenture.


(F)           Representations and Warranties.  Each of the representations and
warranties set forth in Section 4.01 hereof shall be true and correct and CoBank
shall have received a duly executed original copy of a certificate of an officer
of the Company (which, if other than the General Manager or an Executive Manager
of the Company, must be acceptable to CoBank) to the effect that such officer is
not aware of any inaccuracy therein.


(G)           No Default.  No Default or Event of Default shall exist hereunder
and CoBank shall have received a duly executed original copy of a certificate of
an officer of the Company (which, if other than the General Manager or an
Executive Manager of the Company, must be acceptable to CoBank) to the effect
that such officer is not aware of any Default or Event of Default hereunder.

 
3

--------------------------------------------------------------------------------

 

(H)           Reserved.


(I)           Existing Indenture. All conditions precedent under the Existing
Indenture to the authentication of the 2011 CoBank Note as an “Additional
Obligation” (as defined in the Existing Indenture) by the Indenture Trustee in
accordance with the terms of the Existing Indenture shall have been satisfied,
the 2011 CoBank Note shall have been so authenticated and CoBank shall have
received copies of all certificates, opinions and documents delivered to or by
the Indenture Trustee in connection therewith, certified as true and complete
copies by an officer of the Company (which, if other than the General Manager or
an Executive Manager of the Company, must be acceptable to CoBank).


SECTION 3.02.           Conditions to Each Supplement.  CoBank’s obligation to
make the initial Loan under each Supplement that evidences one or more new Loans
to be made to the Company is subject to the following conditions precedent
(which in the case of instruments, certificates, opinions,  and documents, must
be in form and content acceptable to CoBank):


(A)           Supplement and Promissory Note. CoBank shall have received from
the Company a duly executed original copy of the Supplement and the related
Promissory Note and all Loan Documents required by such Supplement.


(B)           Evidence of Authority.  CoBank shall have received copies,
certified by the Secretary of the Company as of the date of such Supplement, of
such board resolutions, evidence of incumbency, and other evidence that CoBank
may require that such Supplement and all Loan Documents and all Indenture
Documents executed in connection therewith have been duly authorized, executed
an delivered.


(C)           Consents and Approvals.  CoBank shall have received such evidence
as CoBank may require that all consents and approvals referred to in Section
4.01(K) and 4.02(E) hereof, have been obtained and are in full force and effect.


(D)           Fees and Other Charges. CoBank shall have received from the
Company any fees or other charges provided for herein or in such Supplement.


(E)           Insurance.  CoBank shall have received such evidence as CoBank may
require that the Company is in compliance with Section 5.03 hereof.


(F)           Opinion of Counsel. CoBank shall have received a duly executed
original copy of an opinion of counsel to the Company (acceptable to CoBank),
with respect to this Agreement, such Supplement, the Promissory Note and the
Indenture Documents.


(G)           Security.  The execution and delivery by the Company and the
Indenture Trustee of a Supplemental Indenture to the New Mortgage Indenture
providing for the issuance by the Company of the Promissory Note as an
“Additional Obligation” (as defined in the New Mortgage Indenture) secured by
the New Mortgage Indenture.


(H)           New Mortgage Indenture.  All conditions precedent under the New
Mortgage Indenture to the issuance and authentication of the Promissory Note as
an “Additional Obligation” (as defined in the New Mortgage Indenture) by the
Indenture Trustee in accordance with the terms of the New Mortgage Indenture
shall have been satisfied, the Promissory Note shall have been so authenticated
and CoBank shall have received copies of all certificates, opinions and
documents delivered to or by the Indenture Trustee in connection therewith,
certified as true and complete copies by an officer of the Company (which, if
other than the General Manager or an Executive Manager of the Company, must be
acceptable to CoBank).

 
4

--------------------------------------------------------------------------------

 

SECTION 3.03.           Conditions to Each Loan. CoBank’s obligation under each
Supplement (other than the Initial Supplement) to make any new Loan to the
Company thereunder, including the initial Loan thereunder, is subject to the
conditions precedent that: (1) no Default or Event of Default shall have
occurred and be continuing; (2) each of the representations and warranties of
the Company contained in Section 4.02 hereof and in all other Loan Documents
executed or furnished in connection with such Supplement shall be true and
correct as of the date of the Loan; and (3) the Company shall have satisfied all
conditions and requirements set forth in the Supplement relating to that Loan.




ARTICLE 4
REPRESENTATIONS AND WARRANTIES


SECTION 4.01.           This Agreement, the Initial Supplement Hereto and the
Initial Promissory Note.  To induce CoBank to enter into this Agreement, the
Initial Supplement hereto and the 2011 CoBank Note, the Company represents and
warrants that:


(A)           Organization.  The Company: (1) is an electric cooperative duly
organized, validly existing, and in good standing under the Laws of the State of
Alaska; (2) has the power and authority to own its assets and to transact the
business in which it is engaged or proposes to engage; and (3) is duly qualified
to do business in, and is in good standing under the Laws of, each jurisdiction
in which such qualification is required.


(B)           Loan Documents.  The Loan Documents and all Indenture Documents
relating to any Loan: (1) have been duly authorized, executed and delivered by
the Company and each other Person that is a party thereto (other than CoBank);
and (2) create legal, valid and binding obligations of the Company and each
other party thereto (other than CoBank) which are enforceable in accordance with
their terms, except to the extent that enforcement may be limited by applicable
bankruptcy, insolvency or similar Laws affecting creditors’ rights generally.


(C)           Operation of Business.  The Company possesses all licenses,
certificates, permits, authorizations, approvals, franchises, patents,
copyrights, trademarks, trade names, rights thereto, or the like which are
material to the operation of its business or required by Law, and there is no
violation by the Company of the rights of others with respect thereto which
could have a Material Adverse Effect.


(D)           Litigation.  Except as disclosed in any application or officer’s
certificate submitted in connection with this Agreement, the Initial Supplement
hereto and the Initial Promissory, there are no pending or threatened actions or
proceedings against or affecting the Company before any court, governmental
agency, mediator, arbitrator, or the like which could, in any one case or in the
aggregate, if adversely decided, have a Material Adverse Effect.


(E)           Ownership of Company and Subsidiaries.  The Company: (1) is an
electric generation, transmission and distribution cooperative which is owned by
its customers; and (2) has no Subsidiaries.


(F)           Financial Statements.  The balance sheet of the Company as at
December 31, 2009, and the related statements of revenues, expenses and
patronage capital and statement of cash flows of the Company for the fiscal year
then ended, and the accompanying notes and schedules, together with the opinion
thereon, dated March 4, 2010, of KPMG LLP, the Company’s independent certified
public accountants, copies of which have been furnished to CoBank, are complete
and correct and fairly present the financial condition of the Company as at such
dates and the results of the operations of the Company for the periods covered
by such statements, all in accordance with GAAP consistently applied, and since
December 31, 2009, there has been no material adverse change in the condition
(financial or otherwise), business or operations of the Company.  There are no
liabilities of the Company, fixed or contingent, which are material but not
reflected in the financial statements or in the notes thereto.

 
5

--------------------------------------------------------------------------------

 

(G)           Ownership and Liens.  The Company has such title to, or valid
leasehold interests in, all of its properties, real and personal, including the
property and leasehold interests reflected in the balance sheets referred to
above (other than any property disposed of in the ordinary course of business),
as is necessary to carry on its business and conduct its activities as they are
currently conducted (subject to any irregularity or deficiency in the record
evidence of title which does not substantially impair the usefulness of such
property for the purposes of the Company), and none of the properties or
leasehold interests of the Company comprising the Trust Estate is subject to any
Lien except such as is permitted pursuant to Section 6.01.


(H)           Compliance with Law.  Except as disclosed in any application or
officer’s certificate submitted in connection with this Agreement, the Initial
Supplement hereto and the 2011 CoBank Note, all of the properties owned by the
Company and all of its operations, are in compliance in all material respects
with all Laws (including all Laws relating to the environment) which, if not
complied with, could have a Material Adverse Effect.


(I)           Environment.  Except as disclosed in any application or officer’s
certificate submitted in connection with this Agreement, the Initial Supplement
hereto and the 2011 CoBank Note: (1) no property owned or leased by the Company
is being used, or to its knowledge, has been used for the disposal, treatment,
storage, processing or handling of hazardous waste or materials (as defined
under any applicable environmental Law) in violation of any applicable Law; (2)
no investigation, claim, litigation, proceedings, order, judgment, decree,
settlement, Lien or the like with respect to any environmental matter is
proposed, threatened, anticipated or in existence with respect to the properties
or operations of the Company which could have a Material Adverse Effect; and
(3) the Company is not aware of any environmental contamination or condition
that currently exists on any property of the Company which, if required to be
remedied, could have a Material Adverse Effect.


(J)           ERISA.  The Company is in compliance with all requirements of
ERISA, and no suit, claim or other proceeding exists or is threatened alleging
any violation of ERISA.


(K)           Conflicting Agreements.  None of the Loan Documents or Indenture
Documents conflicts with, or constitutes (with or without the giving of notice
and/or the passage of time and/or the occurrence of any other condition) a
default under, any other agreement to which the Company is or expects to become
a party or by which the Company or any of its properties may be bound or
affected, or conflicts with any provision of the bylaws, articles of
incorporation, or other organizational documents of the Company.


(L)           Consents and Approvals.  Except for such as shall have been
obtained and are in full force and effect, and except to the extent that future
rate increases may be subject to the approval of the appropriate regulatory
agency, no consent, permission, authorization, order or license of any
governmental authority or of any party to any agreement to which the Company is
a party or by which it or any of its property may be bound or affected, is
necessary in connection with the execution, delivery, performance or enforcement
of the Loan Documents and the Indenture Documents.

 
6

--------------------------------------------------------------------------------

 

(M)           Compliance and No Default. The Company is in compliance with all
of the terms of the Loan Documents and the Indenture Documents and no Default or
Event of Default exists.


SECTION 4.02.           Each Supplement.  The execution by the Company of each
Supplement hereto (other than the Initial Supplement) shall constitute a
representation and warranty that, except as otherwise provided in an officer’s
certificate executed by the Company and delivered to CoBank in connection with
such Supplement:


(A)           Reaffirmation.  Each of the representations and warranties set
forth in Section 4.01 hereof are true and correct as of the date of such
Supplement, except that: (1) the references to the financial statements in
Section 4.01(F) hereof, and all references in Section 4.01(G) hereof to such
statements, shall be deemed to be to the latest annual financial statements and,
if more recent than the latest annual financial statements, to the latest
quarterly financial statements furnished to CoBank under Section 5.06(A) and (B)
hereof; (2) the references in Sections 4.01(D), (H) and (I) to the application
or officer’s certificate furnished in connection with this Agreement and the
Initial Supplement hereto shall be deemed to refer to any application and/or
officer’s certificate furnished in connection with the Supplement being executed
at the time.


(B)           Compliance.  The Company is in compliance with all of the terms of
the Loan Documents (including, without limitation, Sections 5.06(D) and (E)
hereof) and the Indenture Documents, and no Default or Event of Default exists.


(C)           Applications, Officer’s Certificate.  Each representation and
warranty and all information set forth in any application or officer’s
certificate submitted in connection with, or to induce CoBank to enter into,
such Supplement is correct in all material respects as of the date of such
Supplement.


(D)           Budgets.  All budgets, projections, feasibility studies, and other
documentation submitted by the Company to CoBank in connection with, or to
induce CoBank to enter into, such Supplement are based upon assumptions that are
reasonable, and as of the date of such Supplement, no fact has come to light,
and no event has occurred, which would cause any material assumption made
therein to not be reasonable.


(E)           Authorizations.  Except for such as shall have been obtained and
are in full force and effect, no consent, permission, authorization, order or
license of any governmental authority or of any party to any agreement to which
the Company is a party or by which it or any of its property may be bound or
affected, is necessary in connection with: (1) execution, delivery, performance
or enforcement of the Loan Documents or the Indenture Documents; or (2) the
project, acquisition, or other activity being financed by Loan(s) under such
Supplement, except for consents, permissions, authorizations, orders and
licenses that: (a) are not required to be obtained at the time of the Company’s
execution of such Supplement; and (b) can be obtained in the ordinary course of
business.

 
7

--------------------------------------------------------------------------------

 

ARTICLE 5
AFFIRMATIVE COVENANTS


Unless otherwise agreed to in writing by CoBank, while this Agreement is in
effect, the Company agrees to:


SECTION 5.01.           Maintenance of Existence.  Preserve and maintain its
existence and good standing in the jurisdiction of its formation, qualify and
remain qualified to transact business in all jurisdictions where such
qualification is required, and obtain and maintain all licenses, permits,
franchises, patents, copyrights, trademarks, tradenames, or rights thereto which
are material to the conduct of its business or required by Law.


SECTION 5.02.           Compliance With Laws.  Comply in all material respects
with all applicable Laws (including all Laws relating to the environment),
which, if not complied with, could have a Material Adverse Effect.  In addition,
the Company agrees to use reasonable efforts to cause all Persons occupying or
present on any of its properties that the Company knows or should know is in
violation of any Laws to comply in all material respects with all such Laws.


SECTION 5.03.           Insurance.  Maintain insurance with financially sound
and reputable insurance companies or associations in such amounts and covering
such risks as are usually carried by companies engaged in the same business and
similarly situated.  The Company agrees to furnish to CoBank such proof of
compliance with this Section as CoBank may from time-to-time reasonably require.


SECTION 5.04.           Property Maintenance.  Maintain all of its properties
that are necessary to or useful in the proper conduct of its business in good
repair, working order and condition, ordinary wear and tear excepted, and make
all alterations, replacements and improvements thereto as may from time to time
be necessary in order to ensure that its properties remain in good working order
and condition.


SECTION 5.05.           Books and Records. Keep adequate records and books of
account in which complete entries will be made in accordance with GAAP.


SECTION 5.06.           Reports and Notices. Furnish to CoBank:


(A)           Annual Financial Statements.  As soon as available, but in no
event more than 120 days after the end of each fiscal year of the Company
occurring during the term hereof, annual financial statements of the Company
prepared in accordance with GAAP consistently applied.  Such financial
statements shall: (a) be audited by a nationally recognized firm of independent
certified public accountants selected by the Company; (b) be accompanied by a
report of such accountants to the effect that the financial statements: (i) were
audited in accordance with generally accepted auditing standards; and (ii)
present fairly, in all material respects, the financial position of the Company
as at the end of the year and the results of its operations for the year then
ended, in conformity with GAAP; (c) be prepared in reasonable detail and in
comparative form; and (d) include a balance sheet, a statement of revenues,
expenses and patronage capital, and a statement of cash flows, and all notes and
schedules relating thereto.


(B)           Interim Financial Statements.  If requested by CoBank, as soon as
available, but in no event more than 60 days after the end of each fiscal
quarter of the Company occurring during the term hereof, a balance sheet of the
Company as of the end of such quarter, a statement of revenues, expenses and
patronage capital for the Company for such period and for the period year to
date, and such other interim statements as CoBank may specifically request, all
prepared in reasonable detail and in comparative form in accordance with GAAP
consistently applied.

 
8

--------------------------------------------------------------------------------

 

(C)           Officer’s Certificate.  Together with each set of financial
statements delivered to CoBank pursuant to Subsection (A) of this Section 5.06,
a certificate of an officer of the Company acceptable to CoBank: (1) computing
the financial covenants set forth in Article 7 hereof; and (2) certifying that,
to the best knowledge of such officer, no Default or Event of Default occurred
during the period covered by such statements or, if a Default or Event of
Default did occur during such period, a statement as to the nature thereof,
whether such Default or Event of Default is continuing, and, if continuing, the
action which is proposed to be taken with respect thereto.


(D)           Notice of Litigation.  Promptly after becoming aware thereof,
notice of: (a) the commencement of any action, suit or proceeding before any
court, governmental instrumentality, arbitrator, mediator or the like which, if
adversely decided, could have a Material Adverse Effect; (b) the receipt of any
notice, indictment, pleading, or other communication alleging a condition that:
(i) may require the Company to undertake or to contribute to a clean-up or other
response under any environmental Law, or which seeks penalties, damages,
injunctive relief, criminal sanctions or other relief as a result of an alleged
violation of any such Law, or which claims personal injury or property damage as
a result of environmental factors or conditions; and (ii) if true or proven,
could have a Material Adverse Effect; and (c) the rendering of any order,
judgment, ruling and the like which could have a Material Adverse Effect.


(E)           Notice of Default.  Promptly after becoming aware thereof, notice
of the occurrence of a Default or an Event of Default.


(F)           Default Notices.  Promptly after furnishing or receiving same, a
copy of all notices of default (including notices of the occurrence of an event
which, with the giving of notice and/or the passage of time and/or the
occurrence of any other condition, would become a default) furnished by or to
the Company under the Indenture Documents, any loan or other credit agreement
relating to any Obligation, or any other loan or credit agreement evidencing
Funded Debt.


(G)           Ratings.  Promptly after obtaining same, a copy of all Credit
Ratings issued by a Rating Agency.


(H)           Other Notices. Such other notices as may be required by any
Supplement or any other Loan Document.


(I)           Other Information.  Such other information regarding the condition
or operations, financial or otherwise, of the Company as CoBank may from time to
time reasonably request, including, but not limited to, copies of all pleadings,
notices and communications referred to in Section 5.06(D) hereof.


SECTION 5.07.           Conduct of Business. Continue to engage in the business
conducted by it on the date of this Agreement.


SECTION 5.08.           Capital.  Acquire equity in CoBank in such amounts and
at such times as CoBank may from time to time require in accordance with its
Bylaws and Capital Plan (as each may be amended from time to time), except that
the maximum amount of equity that the Company may be required to purchase in
connection with a Loan may not exceed the maximum amount permitted by the Bylaws
at the time the Supplement relating to such Loan is entered into or such Loan is
renewed or refinanced by CoBank.  The rights and obligations of the parties with
respect to such equity and any patronage or other distributions made by CoBank
shall be governed by CoBank’s Bylaws and Capital Plan (as each may be amended
from time to time).

 
9

--------------------------------------------------------------------------------

 

SECTION 5.09.           Inspection.  Permit CoBank or its agents, upon
reasonable notice and during normal business hours or at such other times as the
parties may agree, to examine the properties, books and records of the Company,
and to discuss its or their affairs, finances and accounts with its or their
officers, directors, employees, and independent certified public accountants.


SECTION 5.09.           New Mortgage Indenture.  Concurrently with the
effectiveness of the New Mortgage Indenture, as provided for in the First
Supplemental Indenture, (i) the Company shall  cause the 2011 CoBank Note to be
authenticated as a “Pre-Existing Obligation” (as defined in the New Mortgage
Indenture) and secured under the New Mortgage Indenture, and (ii) CoBank shall
receive an opinion of counsel to the Company, in such form and substance
acceptable to CoBank, as to, among other things, the enforceability of the New
Mortgage Indenture against the Company, the due authentication and securing of
the 2011 CoBank Note under the New Mortgage Indenture equally and ratably with
all other Outstanding Debt Obligations (as defined in the New Mortgage
Indenture), and the perfection of the lien and security interest of the New
Mortgage Indenture.
 
ARTICLE 6
NEGATIVE COVENANTS


While this Agreement is in effect, the Company will not, without the prior
written consent of CoBank (which consent will not be unreasonably withheld or
delayed):


SECTION 6.01.           Liens.  Create, incur, assume, or suffer to exist any
Lien on any of its properties comprising the Trust Estate, except:


(A)           Liens in favor of CoBank;


(B)           Liens granted pursuant to the New Mortgage Indenture; and


(C)           Liens on any of its property that meet the definition of
“Permitted Encumbrances” (as defined in the New Mortgage Indenture) or are
permitted by Section 14.6 of the New Mortgage Indenture.
 
SECTION 6.02.           Sale, Transfer or Lease of Assets.  Sell, lease or
otherwise dispose of any of its assets except for: (A) the sale, lease or other
disposition of inventory in the ordinary course of business; and (B) the sale,
lease or other disposition of equipment or other property which is: (i)
obsolete, worn-out or no longer necessary for the provision of electric service
to customers in its service territory; and (ii) not occasioned by the
discontinuance of service to any portion of its service territory.


SECTION 6.03.           Distributions.  Directly or indirectly declare or pay
any dividend or make any payments of, distributions of, or retirements of
patronage capital to its members (each a “Distribution”) if, at the time thereof
or after giving effect thereto, (i) an Event of Default shall exist, or (ii) the
Company’s equities and margins (determined in accordance with Accounting
Requirements) as of the end of the Company’s most recent fiscal quarter would be
less than thirty percent (30%) of the Company’s total long-term debt and
equities and margins (determined in accordance with Accounting Requirements) at
such time; provided, however, that, so long as no Event of Default exists and
the ratio of the Company's equities and margins to the sum of total long-term
debt plus equities and margins (all as determined above) would not be less than
22%, the Company may, in any fiscal year, make a Distribution of up to the
lesser of (x) five percent (5%) of the Company’s aggregate equities and margins
on the books of the Company as of the end of the immediately preceding fiscal
year or (y) fifty percent (50%) of the prior fiscal year’s assignable margins
(determined in accordance with the definition of Margins for Interest set forth
in the Applicable Indenture), whether or not allocated to members.  For purposes
of this Section 6.03, determination of aggregate margins and equities and total
long-term debt and equities shall not include any amount on account of earnings
retained in any Subsidiary or Affiliate of the Company and any such
determination of total long-term debt and equities shall exclude the debt of any
Subsidiary or Affiliate.

 
10

--------------------------------------------------------------------------------

 

SECTION 6.04.           Contingent Liabilities.  Assume, guarantee, endorse, or
otherwise be or become directly or contingently responsible or liable for the
obligations of any Person (including by means of an agreement to: (A) purchase
any obligation, stock, assets, or services; (B) supply or advance any funds,
assets, or services; or (C) cause any Person to maintain a minimum working
capital or net worth or other financial test), except by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business, if the Company would be in violation of this
Agreement (including all financial covenants set forth herein) if such
obligations were treated as direct obligations of the Company.


SECTION 6.05.           Mergers.  Merge or consolidate with any other Person or
acquire all or a material part of the assets of any other Person.


SECTION 6.06.           Change in Business.  Make capital expenditures for
assets primarily devoted to any business activities or operations substantially
different from or unrelated to its present business activities or operations,
where such expenditures exceed $5,000,000 in any calendar year or result in a
book value for such assets that exceeds $5,000,000 at any one time.


SECTION 6.07.           Subsidiaries.  Commence operations under any other name,
or make capital contributions to any Subsidiaries or Affiliates, where such
contributions exceed $5,000,000 in any calendar year or result in an aggregate
book value for the Company’s interest in such Subsidiaries or Affiliates that
exceeds $5,000,000 at any one time.


SECTION 6.08.           Prepayment or Defeasance.  While any Default of Event of
Default shall have occurred and be continuing, prepay or defease any Obligation
or any other Funded Debt.


SECTION 6.09.           Indenture Requirements.


(A)           Elect pursuant to the Applicable Indenture, to apply Accounting
Requirements in effect as of the date of execution and delivery of the
Applicable Indenture.


(B)           Enter into a Supplemental Indenture pursuant to the Applicable
Indenture permitting the creation of any lien ranking prior to or on parity with
the Applicable Indenture with respect to any of the Trust Estate.


ARTICLE 7
FINANCIAL COVENANTS


SECTION 7.01.           Financial Covenants.  Unless otherwise agreed to in
writing by CoBank, while this Agreement is in effect:


(A)           Rate Covenant.  The Company shall establish and collect rates,
rents, charges, fees and other compensation (collectively, “Rates”) for the use
or the sale of the output, capacity or service of the properties of the System
that: (1) together with other moneys available to the Company, produce moneys
sufficient to enable the Company to comply with all its covenants under the
Indenture Documents; and (2) are reasonably expected to yield Margins For
Interest for each fiscal year of the Company equal to at least 1.10 times
Interest Charges for such period.

 
11

--------------------------------------------------------------------------------

 

(B)           Reserved.


(C)           Reserved.


(D)           Equity to Total Capitalization Ratio.  If at the end of any fiscal
year, the ratio of the Company’s Equity to Total Capitalization is equal to or
less than 22%, then: (1) the Company will hire an independent consultant,
satisfactory to CoBank, to recommend a course of action to improve such ratio to
25%; and (2) will, subject to any necessary regulatory approval and unless
CoBank otherwise consents, implement the recommendations.


ARTICLE 8
EVENTS OF DEFAULT


SECTION 8.01.           Events of Default.  Each of the following shall
constitute an “Event of Default” hereunder:


(A)           Payment Default.  The Company should fail to make when due any
payment to CoBank hereunder, under any Promissory Note, under any Supplement, or
under any other Loan Document.


(B)           Representations and Warranties.  Any opinion, certificate or like
document furnished to CoBank by or on behalf of the Company, or any
representation or warranty made by the Company herein or in any other Loan
Document, shall prove to have been false or misleading in any material respect
on or as of the date furnished or made.


(C)           Covenants.  The Company should fail to perform or comply with any
covenant set forth in Article 5 hereof (other than Sections 5.01 and 5.06(E)
hereof) or any other covenant or agreement contained herein, in any Supplement
or in any other Loan Document, and such failure continues for 30 days after
written notice thereof shall have been delivered to the Company by CoBank.


(D)           Other Covenants and Agreements.  The Company should fail to
perform or comply with Sections 5.01 or 5.06(E) hereof or shall use the proceeds
of any Loan for any unauthorized purpose.


(E)           Cross Default.  The Company should, after any applicable grace
period, breach or be in default under the terms of any other Loan Document or
other agreement with CoBank.


(F)           Other Indebtedness.  The Company’s obligation to repay any Funded
Debt shall be accelerated or declared due and payable prior to its scheduled due
date as a result of the occurrence of any breach or default under any agreement
relating to such indebtedness or obligation.  Notwithstanding the foregoing or
any other provision hereof, the Company agrees that upon the occurrence and
during the continuance of any event giving rise to the right to accelerate such
indebtedness or obligation (whether or not such right is conditioned upon the
giving of notice and/or the passage of time and/or the occurrence of any other
condition), a Default shall be deemed to have occurred and be continuing
hereunder.


(G)           Reserved.

 
12

--------------------------------------------------------------------------------

 

(H)           Insolvency.  The Company shall: (1) become insolvent or shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or (2) suspend its business operations or
a material part thereof; or (3) apply for, consent to, or acquiesce in the
appointment of a trustee, receiver, or other custodian for it or any of its
property; or (4) have entered against it (i) a decree or order for relief in
respect of the Company in an involuntary case under any applicable Federal or
state bankruptcy, insolvency, reorganization or other similar law or (ii) a
decree or order adjudging the Company a bankrupt or insolvent, or approving as
properly filed a petition seeking reorganization, arrangement, adjustment or
composition of or in respect of the Company under any applicable Federal or
state law, or appointing a custodian, received, liquidator, assignee, trustee,
sequestrator or other similar official of the Company or of any material part of
its property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order for relief or any such other decree or
order unstayed and in effect for a period of sixty (60) consecutive days ; or
(5) make an assignment for the benefit of creditors or commence any proceeding
under any bankruptcy, reorganization, arrangement, readjustment of debt,
dissolution, or liquidation law of any jurisdiction.


(I)           Indenture Default.  An “Event of Default” (as defined in the
Applicable Indenture) shall exist, or, prior to the effectiveness of the New
Mortgage Indenture, 2011 CoBank Note shall cease to be an “Additional
Obligation” under the Existing Indenture or, following the effectiveness of the
New Mortgage Indenture, 2011 CoBank Note or any additional Promissory Note
evidencing any Loan or portion thereof hereafter made hereunder shall cease to
be secured under the New Mortgage Indenture.
 
ARTICLE 9
REMEDIES UPON DEFAULT


SECTION 9.01.           Remedies.  Upon the occurrence and during the
continuance of a Default or Event of Default, CoBank shall have no obligation to
make any Loan to the Company and may discontinue doing so at any time without
prior notice.  In addition, upon the occurrence and during the continuance of an
Event of Default, CoBank may, upon notice to the Company:


(A)           Termination and Acceleration.  Terminate any commitment and as and
to the extent provided in the Indenture Documents, declare the unpaid principal
balance of the Loans, all accrued interest thereon, and all other amounts
payable under this Agreement, the Supplements, the Promissory Notes, and all
other Loan Documents to be immediately due and payable; provided, however, that
upon the occurrence of an Event of Default under Section 8.01(H)(6), any
commitments shall automatically be terminated.  Upon such a declaration, the
unpaid principal balance of the Loans and all such other amounts shall become
immediately due and payable, without protest, presentment, demand, or further
notice of any kind, all of which are hereby expressly waived by the Company.


(B)           Enforcement.  Proceed to protect, exercise, and enforce such
rights and remedies as may be provided by this Agreement, any other Loan
Document, the Indenture Documents or under Law.  Each and every one of such
rights and remedies shall be cumulative and may be exercised from time to time,
and no failure on the part of CoBank to exercise, and no delay in exercising,
any right or remedy shall operate as a waiver thereof, and no single or partial
exercise of any right or remedy shall preclude any future or other exercise
thereof, or the exercise of any other right.  Without limiting the foregoing,
CoBank may hold and/or set off and apply against the Company’s obligations to
CoBank the proceeds of any equity in CoBank, any cash collateral held by CoBank,
or any other balances held by CoBank for the Company’s account (whether or not
such balances are then due).


(C)           Application of Funds.  Apply all payments received by it to the
Company’s obligations to CoBank in such order and manner as CoBank may elect in
its sole discretion.

 
13

--------------------------------------------------------------------------------

 

In addition to the rights and remedies set forth above and notwithstanding the
terms of any Supplement or Promissory Note, if the Company fails to make any
payment required to be made under the terms of this Agreement, any Supplement
hereto or any Promissory Note when due, then at CoBank’s option in each instance
(and automatically following an acceleration), such payment shall bear interest
from the date due to the date such amount is paid in full at the Default
Rate.  All such interest, together with all overdue amounts, shall be payable on
demand.


ARTICLE 10
MISCELLANEOUS


SECTION 10.01.           Broken Funding Surcharge.  Notwithstanding any
provision contained in any Supplement or any Promissory Note giving the Company
the right to repay all or any portion of a Loan prior to the date it would
otherwise be due and payable, or to convert any fixed rate balance to another
fixed rate or to a variable rate prior to the last day of the fixed rate period
applicable thereto, the Company agrees that (unless otherwise expressly provided
in the applicable Supplement) in the event it converts any fixed rate balance
prior to the last day of its fixed rate period or repays any fixed rate balance
prior to the last day of its fixed rate period (whether such payment is made
voluntarily, as a result of an acceleration, or otherwise), or fails to borrow
any fixed rate balance on the date scheduled therefor, it will pay to CoBank a
surcharge in an amount equal to the present value of the difference between: (A)
the amount of interest which would have accrued on such portion during the
reminder of the applicable fixed rate period; less (B) the amount of interest
that CoBank would earn if such portion were reinvested for the remaining fixed
rate period in U.S. Treasury obligations having a weighted average life
approximately equal to the weighted average life of the balance being prepaid
(or in the event no such obligation then exists, the rate estimate by CoBank in
accordance with its then current methodology to be its all-in cost to fund a new
loan having a weighted average life equal to the weighted average life of the
balance being prepaid).  For purpose of calculating present value, the discount
rate will be the rate of interest accruing on the U.S. Treasury obligations
selected in (B) above (or CoBank’s estimated cost, as the case may be).


SECTION 10.02.           Complete Agreement, Amendments.  The Loan Documents are
intended by the parties to be a complete and final expression of their
agreement.  No amendment, modification, or waiver of any provision of the Loan
Documents, and no consent to any departure by the Company herefrom or therefrom,
shall be effective unless approved by CoBank and contained in a writing signed
by or on behalf of CoBank, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.  In
the event this Agreement is amended or restated, each such amendment or
restatement shall be applicable to all Promissory Notes and Supplements
hereto.  Each Promissory Note and each Supplement shall be deemed to incorporate
all of the terms and conditions of this Agreement as if fully set forth therein.


SECTION 10.03.           Applicable Law, Jurisdiction.  Except to the extent
governed by applicable federal Law, this Agreement and each Supplement shall be
governed by the Laws of the State of Colorado, without reference to choice of
law doctrine.  Except to the extent governed by applicable federal Law, each
Promissory Note shall be governed by the Laws of the State of Alaska, without
reference to choice of law doctrine.  The parties agree to submit to the
non-exclusive jurisdiction of any federal or state court sitting in Colorado for
any action or proceeding arising out of or relating to this Agreement or any
other Loan Document.  The Company hereby waives any objection that it may have
to any such action or proceeding on the basis of forum non-conveniens.

 
14

--------------------------------------------------------------------------------

 

SECTION 10.04.           Notices. All notices hereunder shall be in writing and
shall be deemed to have been duly given upon delivery if personally delivered or
sent by overnight mail or by facsimile or similar transmission, or three (3)
days after mailing if sent by express, certified or registered mail, to the
parties at the following addresses (or such other address as either party may
specify by like notice):


If to CoBank, as follows:
If to the Company, as follows:
CoBank, ACB
Chugach Electric Association, Inc.
5500 South Quebec Street
5601 Minnesota Drive
Greenwood Village, Colorado 80111
Post Officer Box 196300
Facsimile: (303) 740-4002
Anchorage, AK 99510-6300
Attention: Energy Banking Group
Facsimile: (970) 257-7085
 
Attention: Chief Executive Officer



SECTION 10.05.        Costs, Expenses, and Taxes.  To the extent allowed by Law,
the Company agrees to pay all reasonable out-of-pocket costs and expenses
(including the fees and expenses of counsel retained by CoBank) incurred by
CoBank in connection with the origination, administration, interpretation,
collection, and enforcement of this Agreement and the other Loan Documents and
Indenture Documents, including, without limitation, all costs and expenses
incurred in perfecting, maintaining, determining the priority of, and releasing
any security for the Company’s obligations to CoBank, and any stamp, intangible,
transfer or like tax incurred in connection with this Agreement or any other
Loan Document or Indenture Document or the recording hereof or thereof.


SECTION 10.06.         Effectiveness and Severability.  This Agreement shall
continue in effect until: (A) all indebtedness and obligations of the Company
with respect to all Loans by CoBank under this Agreement and the other Loan
Documents and Indenture Documents shall have been paid or satisfied; (B) CoBank
has no commitment to extend credit to or for the account of the Company under
any Promissory Note or any Supplement; (C) all Promissory Notes and all
Supplements shall have been terminated; and (D) either party sends written
notice to the other party terminating this Agreement.  Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable shall
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof or thereof.


SECTION 10.07.         Successors and Assigns.  This Agreement and the other
Loan Documents shall be binding upon and inure to the benefit of the Company and
CoBank and their respective successors and assigns, except that the Company may
not assign or transfer its rights or obligations under this Agreement or the
other Loan Documents or Indenture Documents without the prior written consent of
CoBank.


SECTION 10.08.         Headings. Captions and headings used in this Agreement
are for reference and convenience of the parties only, and shall not constitute
a part of this Agreement.


SECTION 10.09.         Limitations of Agreement.  Notwithstanding anything to
the contrary contained herein, nothing in this Agreement requires the Company to
cause any obligations of the Company to CoBank, other than 2011 CoBank Note and
additional Promissory Notes evidencing Loans hereunder, to be secured as
“Pre-Existing Obligations” (as defined in the New Mortgage Indenture) or
“Additional Obligations” (as defined in the New Mortgage Indenture), as
applicable, under the New Mortgage Indenture.  Except as may be expressly
provided for by the New Mortgage Indenture or by Section 6.09 hereof, CoBank’s
consent shall not be required for the issuance of any “Additional Obligations”
(as defined in the New Mortgage Indenture) under the New Mortgage Indenture.

 
15

--------------------------------------------------------------------------------

 

SECTION 10.10.         Approval of New Mortgage Indenture.  CoBank hereby
approves of the terms of the New Mortgage Indenture, and consents to the Company
entering into the New Mortgage Indenture, in each case in the form of the New
Mortgage Indenture attached as an exhibit to the First Supplemental Indenture.


SECTION 10.11.        Relationship to Unsecured Credit Facility.  CoBank is also
a participating lender under that Credit Agreement dated as of November 17,
2010, among the Company, the parties named as lenders therein (including CoBank)
and the National Rural Utilities Cooperative Finance Corporation, as
administrative agent for such lenders (the “CP Backstop Credit Agreement”),
pursuant to which the lenders named in the CP Backstop Credit Agreement,
including CoBank, may make certain loans to Chugach in the amounts and for the
purposes described in the CP Backstop Credit Agreement (the “CP Backstop
Loans”).  The Company’s obligation to repay advances, if any, made by CoBank
under the CP Backstop Credit Agreement are evidenced by a Note dated November
17, 2010, from the Company to CoBank in the face amount of $20,000,000 (the
“CoBank CP Backstop Note” and, together with the CP Backstop Credit Agreement
and all other “Loan Documents” (as that term is defined in the CP Backstop
Credit Agreement), collectively, the “CP Backstop Loan Documents”).  All terms
and conditions relating to the CP Backstop Loans are set forth in, and shall be
governed solely by, the provisions of the CP Backstop Loan Documents.  No CP
Backstop Loans will be deemed to have been issued under, or to be subject to any
terms or conditions set forth in, the Loan Documents or the Indenture Documents.


[Signatures appear on following page.]

 
16

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated Master
Loan Agreement to be executed by their duly authorized officers as of the date
shown above.


CoBANK, ACB
 
CHUGACH ELECTRIC ASSOCIATION, INC.
         
By:
/s/ C. Brock Taylor
 
By:
/s/ Michael R. Cunningham
       
Michael R. Cunningham
Title:
Vice President
 
Title:
Sr. Vice President and
Chief Financial Officer


 
17

--------------------------------------------------------------------------------

 

EXHIBIT A


DEFINITIONS AND RULES OF INTERPRETATION


SECTION 1.01            Definitions.


(A)           Indenture Terms.  As used in this Agreement, the terms “Accounting
Requirements”, “Credit Enhancement”, “Holders”, “Interest Charges”, “Margins For
Interest”, “Obligations”, “Outstanding”, “Supplemental Indenture”, “System” and
“Trust Estate” shall have the meanings set forth in the Applicable Indenture.


(B)           Other Defined Terms.  As used in this Agreement, any amendment
thereto, or in any Supplement or any Promissory Note, the following terms shall
have the following meanings:


Affiliate shall mean any Person, 5% or more of the voting stock or other voting
rights in which is owned or controlled by the Company.


Agreement shall mean this Amended and Restated Master Loan Agreement, dated as
of January 19, 2011, between the Company and CoBank, as it may be amended or
modified from time to time.


Applicable Indenture shall mean, prior to the effectiveness of the New Mortgage
Indenture, the Existing Indenture, as it may be amended or modified from time to
time, and all Supplemental Indentures thereto, and, following the effectiveness
of the New Mortgage Indenture, the New Mortgage Indenture, as it may be amended
or modified from time to time, and all Supplemental Indentures thereto.


Business Day means any day other than a Saturday, Sunday, or other day on which
CoBank or any Federal Reserve Bank is closed for business.


Capital Lease shall mean a lease which should be capitalized on the books of the
lessee in accordance with GAAP.


CoBank shall mean CoBank, ACB and its successors and assigns.


CoBank CP Backstop Note shall have the meaning set forth in Section 10.11 of
this Agreement.


Company shall mean Chugach Electric Association, Inc. and its permitted
successors and assigns.


CP Backstop Credit Agreement, CP Backstop Loan Documents and CP Backstop Loans
shall have the meanings set forth in Section 10.11 of this Agreement.


Credit Ratings shall mean a rating assigned by a Rating Agency to any Debt of
the Company.


Debt means: (1) indebtedness or liability for borrowed money; (2) obligations
evidenced by bonds, debentures, notes, or other similar instruments; (3)
obligations for the deferred purchase price of property or services (excluding
trade obligations); (4) obligations as lessee under Capital Leases; and (5)
obligations secured by a Lien on any property of the Company, whether or not the
obligations have been assumed.

 
Exhibit A - 1

--------------------------------------------------------------------------------

 

Default shall mean the occurrence of any event which with the giving of notice
or the passage of time or the occurrence of any other condition would become an
Event of Default under this Agreement or under any other Loan Document.


Default Rate shall mean 4% per annum in excess of the rate or rates that would
otherwise be in effect under the terms of the applicable Supplement, except that
in the case of overdue interest, fees, and, prior to the final maturity of a
Loan (whether as a result of acceleration or otherwise), principal, the term
Default Rate shall mean 4% per annum in excess of any variable rate option
provided in the applicable Supplement, or, in the event no such option is
provided, 4% per annum in excess of the rate established by CoBank from
time-to-time during that period as its National Variable Rate.


Dollars and the sign “$” shall mean lawful money of the United States of
America.


Effective Date shall have the meaning set forth in Section 3.01 hereof.


ERISA shall mean the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.


Equity shall mean total assets minus total liabilities, as computed in
accordance with GAAP consistently applied.


Event of Default shall mean any of the events specified in Section 8.01 of this
Agreement and any event specified in any Supplement or any Promissory Note as an
Event of Default.


Existing Indenture shall have the meaning set forth in the second Background
clause of this Agreement.


Existing Loan shall have the meaning set forth in the first Background clause of
this Agreement.


Existing Master Loan Agreement shall have the meaning set forth in the first
Background clause of this Agreement.


Existing MLA Supplement shall have the meaning set forth in the first Background
clause of this Agreement.


Funded Debt shall mean, as of the date being measured, all indebtedness for
borrowed money or the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business), whether
classified as long-term or short-term.


GAAP shall mean generally accepted accounting principles in the United States
(as modified pursuant to any applicable regulatory order or policy).


Indenture Documents shall mean, with respect to the Existing Indenture, the
Existing Indenture and all Supplemental Indentures and authentication
documentation relating to Loans executed and delivered pursuant to the Existing
Indenture, and, with respect to the New Mortgage Indenture, the New Mortgage
Indenture and all Supplemental Indentures and authentication documentation
relating to Loans executed and delivered pursuant to the New Mortgage Indenture.


Indenture Trustee shall mean, with respect to the Existing Indenture, the
“Trustee” (as defined in the Existing Indenture), and its successors and assigns
pursuant to the terms of the Existing Indenture, and, with respect to the New
Mortgage Indenture, the “Trustee” (as defined in the New Mortgage Indenture),
and its successors and assigns pursuant to the terms of the New Mortgage
Indenture.

 
Exhibit A - 2

--------------------------------------------------------------------------------

 

Initial Promissory Note shall have the meaning set forth in Section 2.01 of this
Agreement.


Initial Supplement shall have the meaning set forth in Section 2.01 of this
Agreement.


Laws shall mean all laws, rules, regulations, codes, orders and the like.


Lien shall mean any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), or preference, priority or other security agreement or preferential
arrangement, charge or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement).


Loan and Loans shall have the meaning set forth in Section 2.01 of this
Agreement.


Loan Documents shall mean this Agreement, all Promissory Notes, all Supplements
hereto, and all instruments or documents relating to this Agreement, such
Promissory Notes and such Supplements, including, without limitation, all
applications, certificates, opinions of counsel, mortgages, deeds of trust,
security agreements, guaranties, and pledge agreements; provided, however, that
“Loan Documents” does not include the Indenture Documents or the CP Backstop
Loan Documents.


Material Adverse Effect shall mean a material adverse effect on the condition,
financial or otherwise, operations, properties, margins or business of the
Company or on the ability of the Company to perform its obligations under the
Loan Documents, the Indenture Documents, any loan or other credit agreement
relating to any Obligation under the Applicable Indenture, or any other material
credit agreement.


Moody’s shall mean Moody’s Investor Services, Inc. and any successor thereto.


New Mortgage Indenture shall have the meaning set forth in the second Background
clause of this Agreement.


Person shall mean an individual, partnership, limited liability company,
corporation, business trust, joint stock company, trust, unincorporated
association, joint venture, governmental authority, or other entity of whatever
nature.


Promissory Note and Promissory Notes shall have the meaning set forth in Section
2.01 of this Agreement.


Rating Agency shall mean S&P, Moody’s, or any other nationally recognized
statistical rating organization (within the meaning of the rules of the United
States Securities and Exchange Commission).


S&P shall mean Standard & Poor’s Rating Service, A Division of McGraw-Hill
Companies, Inc., and any successor thereto.


Subsidiary shall mean, as to the Company, a corporation, partnership, limited
liability company, joint venture, or other Person of which shares of stock or
other equity interests having ordinary voting power (other than stock having
such power only by reason of the happening of a contingency) to elect a majority
of the board of directors or other managers of such corporation, partnership,
limited liability company, joint venture, or other Person are at the time owned,
or the management of which is otherwise controlled, directly or indirectly,
through one or more intermediaries, or both, by the Company.

 
Exhibit A - 3

--------------------------------------------------------------------------------

 

Supplement and Supplements shall have the meaning set forth in Section 2.01 of
this Agreement.


Total Capitalization shall mean Equity plus all Debt which, in accordance with
GAAP, should be classified as long-term debt (including Capital Leases).


SECTION 1.02            Rules of Interpretation.  The following rules of
interpretation shall apply to this Agreement, all Promissory Notes and all
Supplements, and all amendments to any of the foregoing:


Accounting Terms.  All accounting terms not specifically defined herein shall be
construed in accordance with GAAP consistent with those applied in the
preparation of the financial statements referred to in Section 5.07 of this
Agreement, and all financial date submitted pursuant to this Agreement shall be
prepared in accordance with such principles.


Number.  All terms stated in the singular shall include the plural, and all
terms stated in the plural shall include the singular.


Including.  The term “including” shall mean including, but not limited to.


Default.  The expression “while any Default or Event of Default shall have
occurred and be continuing” (or like expression) shall be deemed to include the
period following any acceleration of the Obligations (unless such acceleration
is rescinded).
 
 
Exhibit A - 4

--------------------------------------------------------------------------------